 1    Anthony J. Anscombe (Bar No. 135883)
      aanscombe@steptoe.com
 2    Cody A. DeCamp (Bar No. 311327)
 3    cdecamp@steptoe.com
      STEPTOE & JOHNSON LLP
 4    1 Market Street, Spear Tower, Suite 3900
      San Francisco, California 94105
 5    Telephone: (415) 365-6700
      Facsimile: (415) 365-6699
 6

 7    Attorneys for Defendant

 8    [Additional Attorneys Listed on Signature Page]

 9

10                                  UNITED STATES DISTRICT COURT

11                                  EASTERN DISTRICT OF CALIFORNIA

12    Howard Hoffman,                                       No. 2:19-cv-1935-JAM-DB
13                     Plaintiff,                           STIPULATED PROTECTIVE ORDER
14             v.
15    Jelly Belly Candy Company, Inc.,
16                     Defendant.
17

18

19           Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Plaintiff Howard Hoffman
20   and Defendant Jelly Belly Candy Company, Inc. (“Jelly Belly”), through their undersigned

21   counsel, respectfully submit this Stipulated Protective Order to govern the handling of

22   information and materials produced in the course of discovery or filed with the Court in advance

23   of trial in this action.

24                     GOOD CAUSE STATEMENT PURSUANT TO L.R. 141.1(c)
25           Disclosure and discovery activity in this action are likely to involve production of

26   confidential, proprietary, or private information for which special protection from public

27   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

28   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                                                        1
                                        STIPULATED PROTECTIVE ORDER
                                           Case No. 2:19-cv-1935-JAM-DB
 1   Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

 2   protections on all disclosures or responses to discovery, and that the protection it affords from

 3   public disclosure and use extends only to the limited information or items that are entitled to

 4   confidential treatment under applicable legal principles. It is the intent of the parties and the

 5   Court that information will not be designated as confidential for tactical reasons in this case, and

 6   that nothing will be so designated without a good faith belief that there is good cause as to why

 7   information should not be part of the public record.

 8          Statement Under L.R. 141.1(c)(1): Examples of confidential information that the parties

 9   may seek to protect from unrestricted or unprotected disclosure include:

10              a) Information related to customers that were sent text messages by Jelly Belly,

11                  including, personal identifying information, contact information, and place of

12                  residence, or other information tending to reveal their identities;

13              b) Jelly Belly’s trade secret information;

14              c) Information that is the subject of a non-disclosure or confidentiality agreement or

15                  obligation;

16              d) The names of a party’s vendors, distributors, or customers (or other information

17                  tending to reveal their identities);

18              e) Agreements with third-parties;

19              f) Information related to budgets, sales, profits, costs, margins, product pricing, or

20                  other internal financial/accounting information, including non-public information

21                  related to financial condition or performance and income or other non-public tax

22                  information;

23              g) Information related to internal operations, including personnel information;

24              h) Information related to past, current, and future market analyses and business and

25                  marketing development, including plans, strategies, forecasts and competition.

26          Statement Under L.R. 141.1(c)(2): Generally speaking, information and documents

27   shall only be designated under this protective order because the Designating Party believes the

28   information or documents are proprietary, confidential, and/or trade secret information that the
                                                           2
                                        STIPULATED PROTECTIVE ORDER
                                           Case No. 2:19-cv-1935-JAM-DB
 1   Designating Party would not release publicly. Unrestricted or unprotected disclosure of such

 2   confidential, technical, commercial, or personal information would result in prejudice or harm to

 3   the Producing Party by revealing the Producing Party’s competitive confidential information.

 4   Such information will have been developed at the expense of the Producing Party and represent

 5   valuable tangible and intangible assets of that party. Additionally, privacy interests must be

 6   safeguarded. Accordingly, the parties respectfully submit that there is good cause for the entry of

 7   this Protective Order.

 8          Statement Under L.R. 141.1(c)(3): The parties submit that protecting the confidential

 9   nature of information in this way will be most efficient for the parties and the Court. The liability

10   issues in this case turn on text messages that were sent to Jelly Belly’s customers. Although

11   discovery has only just commenced, the discovery served so far seeks the personal identifying

12   information of all individuals who were sent a text by Jelly Belly. The parties are likely to move

13   and/or cross-move for summary judgment on the TCPA claims based on information the parties

14   provide to each other during discovery in this case. Additionally, the parties may need to reveal

15   information that they believe to be confidential, including information constituting or relating to

16   the Defendant’s asserted trade secrets or other confidential business information in further motion

17   practice relating to the pleadings, and/or in motion practice concerning the sufficiency of the

18   parties’ respective discovery responses. Thus, a private agreement between the parties to

19   safeguard this information would not be sufficient because it would need to be replicated in

20   orders of this Court at the time of any such filings.

21          Accordingly, in order to expedite the flow of discovery materials, facilitate the prompt

22   resolution of disputes over confidentiality of discovery materials, adequately protect information

23   the parties are entitled to keep confidential, ensure that only materials the parties are entitled to

24   keep confidential are subject to such treatment, and ensure that the parties are permitted

25   reasonably necessary uses of such materials in preparation for and in the conduct of trial, pursuant

26   to Fed. R. Civ. P. 26(c), it is hereby ORDERED:

27   1.     PURPOSES AND LIMITATIONS

28          Disclosure and discovery activity in this action are likely to involve production of
                                                          3
                                        STIPULATED PROTECTIVE ORDER
                                           Case No. 2:19-cv-1935-JAM-DB
 1   confidential, proprietary, or private information for which special protection from public

 2   disclosure and from use for any purpose other than those specifically set forth in this Order may

 3   be warranted. The parties acknowledge that this Order does not confer blanket protections on all

 4   disclosures or responses to discovery and that the protection it affords from public disclosure and

 5   use extends only to the limited information or items that are entitled to confidential treatment

 6   under the applicable legal principles.

 7   2.      DEFINITIONS

 8           2.1.    Challenging Party: a Party or Non-Party that challenges the designation of

 9   information or items under this Order.

10           2.2.    “CONFIDENTIAL” Information or Items: information that qualifies for protection

11   under Federal Rule of Civil Procedure 26(c), including information that a Producing Party,

12   including any Party to this action and any Non-Party producing information or material

13   voluntarily or pursuant to a subpoena or a court order, considers in good faith to constitute or

14   contain confidential technical, sales, marketing, financial, or other commercially sensitive

15   information, whether embodied in physical objects, documents, or the factual knowledge of

16   persons, and which has been so designated by the Producing Party.

17           2.3.    Counsel: Designated House Counsel, Designated Outside Counsel, and Outside

18   Counsel of Record (as well as the support staff of said Outside Counsel of Record).

19           2.4.    Designated House Counsel: House Counsel for each Receiving Party with
20   responsibility for managing this litigation, who may have access to “CONFIDENTIAL” and

21   “HIGHLY CONFIDENTIAL” information.

22           2.5     Designated Outside Counsel: attorneys who are not employees of a Party to this

23   action and who are retained to represent or advise a Party to this action and have not appeared in

24   this action on behalf of that Party or are affiliated with a law firm that has not appeared on behalf

25   of that Party, and support staff of any such attorney or law firm, including, but not limited to,

26   secretarial staff, clerical staff, legal assistants, paralegals, or similar staff.

27           2.6.    Designating Party: a Party or Non-Party that designates any Disclosure or

28   Discovery Material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” as defined in this
                                                            4
                                          STIPULATED PROTECTIVE ORDER
                                             Case No. 2:19-cv-1935-JAM-DB
 1   Order.

 2            2.7.    Disclosure or Discovery Material: all items or information, regardless of the

 3   medium or manner in which it is generated, stored, or maintained (including, among other things,

 4   testimony, transcripts, and tangible things), that are produced or generated in this matter,

 5   including documents, data and information, answers to interrogatories, answers to deposition

 6   questions, responses to requests for admission, affidavits, expert reports, any information copied

 7   or extracted therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus

 8   testimony, conversations or presentations by parties or counsel to or in court or in other settings.

 9            2.8.    Expert: a person with specialized knowledge or experience in a matter pertinent to

10   the litigation who (1) has been retained by a Party or its Counsel to serve as an expert witness or

11   as a consultant in this action, (2) is not a current employee of a Party or of a Party’s competitor,

12   and (3) at the time of retention, is not anticipated to become an employee of a Party or of a

13   Party’s competitor.

14            2.9.    “HIGHLY CONFIDENTIAL” Information or Items: extremely sensitive

15   “CONFIDENTIAL Information or Items,” disclosure of which to another Party or Non-Party

16   would create a substantial risk of serious harm that could not be avoided by less restrictive means.

17   HIGHLY CONFIDENTIAL means CONFIDENTIAL Information or Items that constitute(s)

18   proprietary engineering, design, marketing, financial, sales, web traffic, research and

19   development, or technical data/information or commercially sensitive competitive information,
20   including, without limitation, trade secrets, business models or plans, sensitive agreements with

21   third parties, internal financial statements, non-public agreements, and/or information or

22   documents that relate to products of any Party under development, and that the Designating Party

23   reasonably believes should not be disclosed to the public or to a Party because such disclosure

24   could create a substantial risk of serious harm. In determining whether information should be

25   designated as HIGHLY CONFIDENTIAL, each Party agrees to use such designation in good

26   faith.

27            2.10.   House Counsel: attorneys who are employees of a Party to this action. House

28   Counsel does not include Outside Counsel of Record or Designated Outside Counsel.
                                                         5
                                        STIPULATED PROTECTIVE ORDER
                                           Case No. 2:19-cv-1935-JAM-DB
 1            2.11.   Non-Party: any natural person, partnership, corporation, association, or other legal

 2   entity not named as a Party to this action.

 3            2.12.   Outside Counsel of Record: attorneys (including those admitted pro hac vice) who

 4   are not employees of a Party to this action and who are retained to represent or advise a Party to

 5   this action and have appeared in this action on behalf of that Party or are affiliated with a law firm

 6   that has appeared on behalf of that Party, and support staff of any such attorney or law firm,

 7   including, but not limited to, secretarial staff, clerical staff, legal assistants, paralegals, or similar

 8   staff.

 9            2.13.   Party: any named party to this action, including all of its officers, directors, and

10   employees.

11            2.14.   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

12   Material in this action.

13            2.15.   Professional Vendors: contracted document review attorneys, and other persons or

14   entities that provide litigation support services (e.g., photocopying, videotaping, translating,

15   preparing exhibits or demonstrations, and organizing, storing, or retrieving data in any form or

16   medium) and their employees and subcontractors.

17            2.16.   Protected Material: any Disclosure or Discovery Material that is designated as

18   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

19            2.17.   Receiving Party: a Party that receives Disclosure or Discovery Material from a
20   Producing Party.

21   3.       SCOPE

22            The protections conferred by this Protective Order cover not only Protected Material (as

23   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

24   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

25   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

26   However, the protections conferred by this Protective Order do not cover the following

27   information: (a) any information that is in the public domain at the time of disclosure to a

28   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
                                                           6
                                         STIPULATED PROTECTIVE ORDER
                                            Case No. 2:19-cv-1935-JAM-DB
 1   a result of publication not involving a violation of this Order, including becoming part of the

 2   public record through trial or otherwise; and (b) any information known to the Receiving Party

 3   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

 4   obtained the information lawfully and under no obligation of confidentiality to the Designating

 5   Party. Any production and corresponding protection of computer software or source code shall

 6   be governed by a separate agreement or order, to be negotiated by the parties in the event such

 7   production becomes necessary.

 8   4.     DURATION

 9          Even after final disposition of this litigation, the confidentiality obligations imposed by

10   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

11   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

12   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

13   the completion and exhaustion of all appeals, rehearings, remands, trials or reviews of this action,

14   including the time limits for filing any motions or applications for extension of time pursuant to

15   applicable law.

16   5.     DESIGNATING PROTECTED MATERIAL

17          5.1.    Exercise of Restraint and Care in Designating Material for Protection. Each Party

18   or Non-Party that designates information or items for protection under this Order must take care

19   to limit any such designation to specific material that qualifies under the appropriate standards.
20   To the extent it is practical to do so, the Designating Party must designate for protection only

21   those parts of material, documents, items, or oral or written communications that qualify, so that

22   other portions of the material, documents, items, or communications for which protection is not

23   warranted are not swept unjustifiably within the ambit of this Order.

24          If a Designating Party determines that information or items that it designated for

25   protection do not qualify for protection at all or do not qualify for the level of protection initially

26   asserted, that Designating Party shall promptly notify all other parties of the incorrect designation

27   and, where appropriate, provide replacement copies of the information or items bearing the

28   corrected designation.
                                                          7
                                        STIPULATED PROTECTIVE ORDER
                                           Case No. 2:19-cv-1935-JAM-DB
 1          5.2.    Manner and Timing of Designations. Except as otherwise provided in this Order

 2   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered by the

 3   Court, Disclosure or Discovery Material that qualifies for protection under this Order must be

 4   clearly so designated before the material is disclosed or produced.

 5          Designation in conformity with this Order requires:

 6          (a)     for information in documentary form (e.g., paper or electronic documents, but

 7   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

 8   Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” to each page of the

 9   document that contains Protected Material, or in the case of native documents, the Producing

10   Party shall in some other way clearly designate Disclosure or Discovery Material that qualifies

11   for protection under this Order.

12          A Party or Non-Party that makes original documents or materials available for inspection

13   need not designate them for protection pursuant to this Section until after the inspecting Party has

14   indicated which material it would like copied and produced. During the inspection and before the

15   designation, all of the material made available for inspection shall be deemed “HIGHLY

16   CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and

17   produced, the Producing Party must determine which documents, or portions thereof, qualify for

18   protection under this Order. Then, before producing the specified documents, the Producing

19   Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”)

20   to each page that contains Protected Material, or in the case of native documents, the Producing

21   Party shall in some other way clearly designate Disclosure or Discovery Material that qualifies

22   for protection under this Order.

23          (b)     for testimony given in deposition or in other pretrial or trial proceedings, that the

24   Designating Party specify on the record, before the close of the deposition, hearing, or other

25   proceeding, that the transcript be treated in whole or in part as “CONFIDENTIAL” or “HIGHLY

26   CONFIDENTIAL.” Alternatively, a Designating Party may specify within 14 calendar days of

27   the date the testimony was given that the transcript in whole or in part shall be treated as

28   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” and in all circumstances, all parties shall
                                                        8
                                        STIPULATED PROTECTIVE ORDER
                                           Case No. 2:19-cv-1935-JAM-DB
 1   treat such testimony as “HIGHLY CONFIDENTIAL” during the 14 days after the testimony is

 2   given, unless all parties confirm in writing that the testimony does not contain any Protected

 3   Material before the end of the 14 day period.

 4          (c)     for information produced in some form other than documentary and for any other

 5   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

 6   or containers in which the information or item is stored the legend “CONFIDENTIAL” or

 7   “HIGHLY CONFIDENTIAL.”

 8          (d)     for information not reduced to documentary, tangible or physical form, or which

 9   cannot be conveniently designated as set forth in paragraphs 5.2(a)-(c), that the Producing Party

10   shall inform the Receiving Party of the designation in writing.

11          5.3.    Failures to Designate. A failure to designate qualified information or items,

12   whether by inadvertence or otherwise, does not waive, in whole or in part, the Designating

13   Party’s right to secure protection under this Order for such material. Upon subsequent correction

14   of a designation, the Receiving Party must make reasonable efforts to assure that the material is

15   treated in accordance with any revised designations under the provisions of this Order and

16   promptly collect any copies of the material that have been provided to individuals other than

17   those authorized under Paragraph 7 of this Order. The Designating Party may also request any

18   individuals who were provided with copies of such material to execute the “Acknowledgement

19   and Agreement to be Bound” that is attached hereto as Exhibit A.
20   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

21          6.1.    Timing of Challenges. Any Party or Non-Party may challenge a designation of

22   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

23   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

24   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

25   challenge a confidentiality designation by electing not to mount a challenge promptly after the

26   original designation is disclosed.

27          6.2.    Meet and Confer. The Challenging Party shall initiate the dispute resolution

28   process by providing written notice of each designation it is challenging and describing the basis
                                                         9
                                          STIPULATED PROTECTIVE ORDER
                                             Case No. 2:19-cv-1935-JAM-DB
 1   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

 2   notice must recite that the challenge to confidentiality is being made in accordance with this

 3   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

 4   good faith and must begin the process by conferring directly within 7 business days of the date of

 5   service of written notice. In conferring, the Challenging Party must explain the basis for its belief

 6   that the confidentiality designation was not proper. The Designating Party shall have 7 business

 7   days after the date of the conference to review the designated material, to reconsider the

 8   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

 9   designation. A Challenging Party may proceed to the next stage of the challenge process by

10   seeking judicial intervention according to paragraph 6.3 only if it has engaged in this meet and

11   confer process first or establishes that the Designating Party is unwilling to participate in the meet

12   and confer process in a timely manner. If the volume of documents whose designation is being

13   challenged under this process is large, the timelines set forth above may be reasonably adjusted

14   by agreement of the parties.

15          6.3     Judicial Intervention. If the Parties cannot resolve a challenge through the meet

16   and confer process set forth in the preceding paragraph, the Challenging Party may file and serve

17   a motion challenging a confidentiality designation if there is good cause for doing so, including a

18   challenge to the designation of a deposition transcript or any portions thereof. Each such motion

19   shall be made pursuant to Rule 251 of the Local Rules of the above-captioned court.
20          The burden of demonstrating the confidential nature of any Protected Material in any such

21   challenge proceeding shall be on the Designating Party. All parties shall continue to afford the

22   material in question the level of protection to which it is entitled under the Producing Party’s

23   designation until the Court rules on the challenge.

24   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

25          7.1.    Basic Principles. A Receiving Party may use Protected Material that is disclosed

26   or produced by another Party or by a Non-Party only in connection with prosecuting, defending,

27   or attempting to settle this litigation. Protected Material may be disclosed to the categories of

28   persons and under the conditions described in this Order.
                                                        10
                                        STIPULATED PROTECTIVE ORDER
                                           Case No. 2:19-cv-1935-JAM-DB
 1           All produced Protected Material must be stored and maintained by a Receiving Party at a

 2   location and in a secure manner that ensures that access is limited to the persons authorized under

 3   this Order. When the litigation has been terminated, a Receiving Party must comply with the

 4   provisions of section 13 below (“FINAL DISPOSITION”).

 5           Nothing herein shall affect the right of the Designating Party to disclose to any person its

 6   own Protected Material. Such disclosure shall not waive the protections of this Order and shall

 7   not entitle other parties or their attorneys to disclose such information in violation of it, unless by

 8   such disclosure of the Designating Party the information becomes public knowledge. Similarly,

 9   this Order shall not preclude a Party from showing its own Protected Material to any person when

10   such Protected Material has been filed under seal by the opposing party.

11           7.2.    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

12   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

13   disclose any information or item designated “CONFIDENTIAL” only to:

14           (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

15   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

16   information for this litigation;

17           (b)     Designated Outside Counsel to whom disclosure is reasonably necessary for this

18   litigation;

19           (c)     the officers, directors, and employees of the Receiving Party (including House
20   Counsel and Designated House Counsel) to whom disclosure is reasonably necessary for this

21   litigation;

22           (d)     the Court and its personnel;

23           (e)     court reporters and their staff, including stenographic, videographic, and clerical

24   personnel;

25           (f)     professional jury consultants, trial consultants, and mock jurors who have signed

26   the “Acknowledgement and Agreement to be Bound” (Exhibit A), which does not need to be

27   disclosed to the Designating Party unless the Court for good cause orders otherwise;

28           (g)     Professional Vendors to whom disclosure is reasonably necessary for this
                                                         11
                                        STIPULATED PROTECTIVE ORDER
                                           Case No. 2:19-cv-1935-JAM-DB
 1   litigation;

 2           (h)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 3   reasonably necessary for this litigation and who have signed the “Acknowledgment and

 4   Agreement to be Bound” (Exhibit A) and as to whom the procedures set forth in paragraph 7.4

 5   below have been followed; and their regularly employed support personnel to whom it is

 6   reasonably necessary to disclose the information; and

 7           (i)     during their depositions or in court proceedings, witnesses in the action, provided

 8   that (1) such documents or information were authored by, addressed to, or received by such

 9   witnesses, or (2) such documents or information were produced by or obtained from such

10   witnesses.

11           7.3.    Disclosure of “HIGHLY CONFIDENTIAL” Information or Items.

12           Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

13   Receiving Party may disclose any information or item designated “HIGHLY CONFIDENTIAL”

14   only to:

15           (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

16   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

17   information for this litigation;

18           (b)     Designated House Counsel (1) who has no involvement in competitive decision-

19   making, (2) to whom disclosure is reasonably necessary for this litigation, and (3) who has signed
20   the “Acknowledgment and Agreement to be Bound” (Exhibit A);

21           (c)     Designated Outside Counsel to whom disclosure is reasonably necessary for this

22   litigation and who has signed the “Acknowledgement and Agreement to be Bound” (Exhibit A);

23           (d)     the Court and its personnel;

24           (e)     court reporters and their staff, including stenographic, videographic, and clerical

25   personnel;

26           (f)     professional jury consultants, trial consultants, and mock jurors, who have signed

27   the “Acknowledgement and Agreement to be Bound” (Exhibit A), which does not need to be

28   disclosed to the Designating Party unless the Court for good cause orders otherwise;
                                                        12
                                        STIPULATED PROTECTIVE ORDER
                                           Case No. 2:19-cv-1935-JAM-DB
 1           (g)    Professional Vendors to whom disclosure is reasonably necessary for this

 2   litigation;

 3           (h)    Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 4   reasonably necessary for this litigation who have signed the “Acknowledgment and Agreement to

 5   Be Bound” (Exhibit A), and as to whom the procedures set forth in paragraph 7.4 below have

 6   been followed; and their regularly employed support personnel to whom it is reasonably

 7   necessary to disclose the information for this litigation;

 8           (i)    during their depositions or in court proceedings, witnesses in the action, provided

 9   that (1) such documents or information were authored by, addressed to, received by or allegedly

10   received by such witnesses, or (2) such documents or information were produced by or obtained

11   from such witnesses; and

12           (j)    the author, recipient or alleged recipient of the information or of a document

13   containing the information, or a custodian or other person who acquired or allegedly acquired the

14   information, to whom disclosure is reasonably necessary for this litigation and who has signed the

15   “Acknowledgment and Agreement to be Bound” (Exhibit A) and as to whom the procedures set

16   forth in paragraph 7.4(a)(1) below have been followed;

17           7.4.   Procedures for Approving or Objecting to Disclosure of Protected Material to

18   Experts and to officers, directors, and employees of a Receiving Party.

19           (a)    No disclosure of Protected Material to an Expert, Designated Outside Counsel, or
20   officer, director, or employee of the Receiving Party shall occur until (i) that person has signed

21   the form attached hereto as Exhibit A; (ii) a signed copy has been provided to the Producing

22   Party; and (iii) to the extent there has been an objection under paragraph 7.4(c), that objection has

23   been resolved as provided for below.

24           (b)    A Receiving Party desiring to disclose Protected Material to an Expert, Designated

25   Outside Counsel, or other person authorized herein to review the information, or to an officer,

26   director, or employee of the Receiving Party, shall give written notice by email to the Producing

27   Party, who shall have five (5) business days after such notice is given to object in writing. At the

28   time the written notice is given, the Receiving Party desiring to disclose Protected Material to a
                                                        13
                                        STIPULATED PROTECTIVE ORDER
                                           Case No. 2:19-cv-1935-JAM-DB
 1   proposed recipient must provide the following information, for each such proposed recipient:

 2   name, address, and current employer. The written notice relating to an Expert must also provide a

 3   curriculum vitae and employment history for the past five years, a listing of the cases in which the

 4   witness has testified as an expert at trial or by deposition within the preceding five years, and an

 5   identification of any patents or applications for patents in which the Expert is identified as an

 6   inventor or applicant, which the Expert is involved in the prosecution or maintenance thereof, or

 7   any patents or patent application in which the Expert has any pecuniary interest. No Protected

 8   Material shall be disclosed to such proposed recipient until after the expiration of the foregoing

 9   notice period, unless the notice period is waived in writing by the Producing Party.

10          (c)     A Party objecting to the disclosure of Protected Material shall state with

11   particularity the ground(s) of the objection. The objecting Party’s consent to the disclosure of

12   Protected Material to the proposed recipient shall not be unreasonably withheld, and its objection

13   must be based on that Party’s good faith belief that disclosure of its Protected Material to the

14   proposed recipient will result in specific business or economic harm to that Party notwithstanding

15   the proposed recipient’s signing of an “Acknowledgment and Agreement to be Bound” (Exhibit

16   A).

17          (d)     If after consideration of the objection, the Receiving Party refuses to withdraw the

18   proposed recipient, that Party shall provide notice to the objecting Party. Thereafter, the

19   objecting Party may move the Court, within five (5) business days of receiving such notice, for a

20   ruling on its objection. A failure to file a motion within the five (5) business day period shall

21   operate as an approval of disclosure of the Protected Material to the proposed recipient. If the

22   objecting Party so moves the Court, the Receiving Party shall not disclose any Protected Material

23   to the proposed recipient until the Court resolves the dispute or the parties otherwise resolve the

24   dispute. The parties agree to cooperate in good faith to shorten the time frames set forth in this

25   paragraph if necessary to abide by any discovery or briefing schedules.

26          The objecting Party shall have the burden of showing to the Court “good cause” for

27   preventing the disclosure of its Protected Material to the proposed recipient.

28   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                        14
                                        STIPULATED PROTECTIVE ORDER
                                           Case No. 2:19-cv-1935-JAM-DB
 1   OTHER LITIGATION

 2          If a Party is served with a subpoena or a court order issued in other litigation that compels

 3   disclosure of any information or items designated in this action as “CONFIDENTIAL” or

 4   “HIGHLY CONFIDENTIAL” that Party must:

 5          (a)     promptly notify in writing the Designating Party. Such notification shall include a

 6   copy of the subpoena or court order;

 7          (b)     promptly notify in writing the party who caused the subpoena or order to issue in

 8   the other litigation that some or all of the material covered by the subpoena or order is subject to

 9   this Protective Order. Such notification shall include a copy of this Protective Order; and

10          (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

11   Designating Party whose Protected Material may be affected.

12          If the Designating Party timely seeks a protective order, the Party served with the

13   subpoena or court order shall not produce any information designated in this action as

14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a determination by the court from

15   which the subpoena or order issued, unless the Party has obtained the Designating Party’s

16   permission in writing. The Designating Party shall bear the burden and expense of seeking

17   protection in that court of its confidential material—and nothing in these provisions should be

18   construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

19   directive from another court. If the Designating Party does not take steps to prevent disclosure of

20   such documents within ten (10) business days of the date written notice is received, the Party to

21   whom the referenced subpoena is directed may produce such documents in response thereto,

22   provided that the Party produces such documents subject to forms of protection at least as

23   restrictive as those provided under this Protective Order.

24   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

25   THIS LITIGATION

26          (a)     The terms of this Order are applicable to information produced by a Non-Party in

27   this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” Such

28   information produced by Non-Parties in connection with this litigation is protected by the
                                                        15
                                       STIPULATED PROTECTIVE ORDER
                                          Case No. 2:19-cv-1935-JAM-DB
 1   remedies and relief provided by this Order. Nothing in these provisions should be construed as

 2   prohibiting a Non-Party from seeking additional protections.

 3          (b)     A Non-Party’s use of this Order to protect its Protected Information does not

 4   entitle that Non-Party access to the Protected Information produced by any Party in this case.

 5          (c)     In the event that a Party is required, by a valid discovery request, to produce a

 6   Non-Party’s confidential information in its possession, and the Party is subject to an agreement

 7   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

 8                  (1)     promptly notify in writing the Requesting Party and the Non-Party that

 9          some or all of the information requested is subject to a confidentiality agreement with a

10          Non-Party;

11                  (2)     promptly provide the Non-Party with a copy of the Protective Order in this

12          litigation, the relevant discovery request(s), and a reasonably specific description of the

13          information requested; and

14                  (3)     make the information requested available for inspection by the Non-Party.

15          (d)     If the Non-Party fails to object or seek a protective order from this court within 10

16   business days of receiving the notice and accompanying information, the Receiving Party may

17   produce the Non-Party’s confidential information responsive to the discovery request. If the

18   Non-Party timely seeks a protective order, the Receiving Party shall not produce any information

19   in its possession or control that is subject to the confidentiality agreement with the Non-Party

20   before a determination by the court. Absent a court order to the contrary, the Non-Party shall

21   bear the burden and expense of seeking protection of its Protected Material in this court.

22   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

23          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

24   Material to any person or in any circumstance not authorized under this Protective Order, the

25   Receiving Party must: (a) within three (3) business days of learning of the disclosure, notify in

26   writing the Designating Party of the unauthorized disclosures; (b) immediately use its best efforts

27   to retrieve all unauthorized copies of the Protected Material; (c) within one (1) business day of

28   learning of the disclosure (i) inform the person or persons, to whom unauthorized disclosures
                                                       16
                                       STIPULATED PROTECTIVE ORDER
                                          Case No. 2:19-cv-1935-JAM-DB
 1   were made of all the terms of this Order, (ii) provide such person or persons a copy of this Order,

 2   and (iii) request such person or persons to execute the “Acknowledgment and Agreement to be

 3   Bound” that is attached hereto as Exhibit A; and (d) within three (3) business days of receiving it,

 4   provide an executed copy of the “Acknowledgment and Agreement to be Bound” to the

 5   Designating Party.

 6   11.    PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL

 7          11.1. Production of documents or things containing Protected Information which are not

 8   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” at the time of production

 9   shall not be deemed a waiver in whole or in part of a claim for privileged or confidential

10   treatment. When a Producing Party gives notice in good faith to the Receiving Party that certain

11   produced material is subject to a claim of privilege or other protection, the Receiving Party must

12   promptly return or destroy the specified information and any copies it has; must not use or

13   disclose the information until the claim is resolved; must take reasonable steps to retrieve the

14   information if the Party disclosed it before being notified; and may promptly present the

15   information to the court under seal for a determination of the claim. The Producing Party must

16   preserve the information until the claim is resolved.

17          11.2. The Receiving Party may keep one copy of the inadvertently produced document for

18   the sole purpose of challenging the propriety of the asserted privilege within fifteen (15) business

19   days of receiving notice of the inadvertent production provided, however, that any motion or

20   other application for such order shall not rely upon in any manner or assert as a ground the fact or

21   circumstances of the unintentional or inadvertent production, nor shall it disclose the substance of

22   the inadvertently produced material except to the extent that an in camera inspection of the

23   materials is requested by the Court. If the challenge is overruled or denied, the document shall be

24   returned or destroyed immediately.

25          This provision is not intended to modify whatever procedure may be established in an e-

26   discovery order that provides for production without prior privilege review. The inadvertent

27   production of documents or materials subject to the attorney-client privilege, work-product

28   immunity or any other applicable privilege or immunity shall not constitute a waiver of the
                                                       17
                                       STIPULATED PROTECTIVE ORDER
                                          Case No. 2:19-cv-1935-JAM-DB
 1   privilege or immunity.

 2   12.    MISCELLANEOUS

 3          12.1.    Right to Further Relief. Nothing in this Order abridges the right of any Party or

 4   person to seek its modification by written agreement of the parties or by the Court.

 5          12.2.   Right to Assert Other Objections. No Party waives any right it otherwise would

 6   have to object to disclosing or producing any information or item on any ground not addressed in

 7   this Protective Order. Similarly, no Party waives any right to object on any ground to use in

 8   evidence of any of the material covered by this Protective Order.

 9          12.3.   Export Control. Disclosure of Protected Material shall be subject to all applicable

10   laws and regulations relating to the export of technical data contained in such Protected Material,

11   including the release of such technical data to foreign persons or nationals in the United States or

12   elsewhere. The Producing Party shall be responsible for identifying any such controlled technical

13   data, and the Receiving Party shall take measures necessary to ensure compliance.

14          12.4.   Filing Protected Material.

15          Any party or person filing with the Court documents that qualify as Protected Material

16   under this Protective Order, including all transcripts, pleadings, briefs, and discovery responses

17   shall file those documents in a manner that is consistent with the Federal Rules of Civil

18   Procedure, Local Rule 141 of the United States District Court for the Eastern District of

19   California, the Federal Rules of Appellate Procedure, and/or the Ninth Circuit Local Rules, as
20   applicable.

21          12.5.   Examination of Non-Party. Non-Parties may be examined or testify concerning

22   any document containing Protected Information of a Producing Party which appears on its face or

23   from other documents or testimony to have been received from or communicated to the Non-

24   Party as a result of any contact or relationship with the Producing Party or a representative of the

25   Producing Party. Any person other than the witness, his or her attorney(s), or any person

26   qualified to receive Protected Information under this Order shall be excluded from the portion of

27   the examination concerning such information, unless the Producing Party consents to persons

28   other than qualified recipients being present at the examination. If the witness is represented by
                                                       18
                                       STIPULATED PROTECTIVE ORDER
                                          Case No. 2:19-cv-1935-JAM-DB
 1   an attorney who is not qualified under this Order to receive such information, then prior to the

 2   examination, the Producing Party shall request that the attorney provide a signed statement, in the

 3   form of Exhibit A hereto, that he or she will comply with the terms of this Order and maintain the

 4   confidentiality of Protected Information disclosed during the course of the examination. In the

 5   event that such attorney declines to sign such a statement prior to the examination, the parties, by

 6   their attorneys, shall jointly seek a protective order from the Court prohibiting the attorney from

 7   disclosing Protected Information.

 8          12.6.   Right To Advise. Nothing herein shall preclude Outside Counsel of Record from

 9   using Protected Material to consult with, advise or counsel the Party it represents, provided,

10   however, that nothing in this section 12.6 shall be construed to permit disclosure of Protected

11   Material otherwise prohibited by this Order.

12          12.7.   Privilege Log. No Party shall be required to identify on their respective privilege

13   log any document or communication dated on or after September 24, 2019, which absent this

14   provision, the Party would have been obligated to so identify on said privilege log, except for

15   good cause shown.

16          12.8.   This Order is entered without prejudice to the right of any Party to apply to the

17   Court at any time for additional protection, or to relax or rescind the restrictions of this Order,

18   when convenience or necessity requires. Furthermore, without application to this Court, any

19   Party that is a beneficiary of the protections of this Order may enter a written agreement releasing
20   any other Party hereto from one or more requirements of this Order even if the conduct subject to

21   the release would otherwise violate the terms herein.

22          12.9.   The United States District Court for the Eastern District of California is

23   responsible for the interpretation and enforcement of this Order. After termination of this

24   litigation, the provisions of this Order shall continue to be binding except with respect to those

25   documents and information that become a matter of public record. This Court retains and shall

26   have continuing jurisdiction over the parties and recipients of the Protected Information for

27   enforcement of the provisions of this Order following termination of this litigation. All disputes

28   concerning Protected Information produced under the protection of this Order shall be resolved
                                                        19
                                         STIPULATED PROTECTIVE ORDER
                                            Case No. 2:19-cv-1935-JAM-DB
 1   by the United States District Court for the Eastern District of California.

 2   13.    FINAL DISPOSITION

 3          Within sixty (60) days after the final disposition of this action, as defined in paragraph 4,

 4   each Receiving Party must return all Protected Material to the Producing Party or destroy such

 5   material, and must provide written confirmation to all other Parties that the Receiving Party of the

 6   same. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

 7   compilations, summaries, and any other format reproducing or capturing any of the Protected

 8   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

 9   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

10   correspondence, deposition and trial exhibits, expert reports, attorney work product, and

11   consultant and expert work product, even if such materials contain Protected Material.

12   Notwithstanding this provision, no party shall be required to return or destroy any Protected

13   Material that may exist on any disaster recovery backup system. Any such archival and/or backup

14   copies that contain or constitute Protected Material remain subject to this Protective Order as set

15   forth in Section 4.

16          Outside Counsel of Record for the parties are hereby authorized to be the persons who

17   may retrieve confidential exhibits and/or other confidential matters filed with the Court upon

18   termination of this litigation without further order of this Court, and are the persons to whom such

19   confidential exhibits or other confidential matters may be returned by the Clerk of the Court, if

20   they are not so retrieved. No material or copies thereof so filed shall be released except by order

21   of the Court, to Outside Counsel of Record, or as otherwise provided for hereunder.

22

23

24

25

26

27

28
                                                        20
                                        STIPULATED PROTECTIVE ORDER
                                           Case No. 2:19-cv-1935-JAM-DB
 1   IT IS SO STIPULATED:
     STIPULATED AND AGREED TO BY:
 2

 3   Dated: March 12, 2020

 4   STEPTOE & JOHNSON LLP

 5   By: /s/ Anthony J. Anscombe
         Anthony J. Anscombe
 6
         aanscombe@steptoe.com
 7       Cody A. DeCamp
         cdecamp@steptoe.com
 8       1 Market Street, Spear Tower, Suite 3900
         San Francisco, California 94105
 9       Telephone: (415) 365-6700
         Facsimile: (415) 365-6699
10

11       Attorneys for Defendant

12
     TYCKO & ZAVAREEI LLP
13
     By: /s/ Annick M. Persinger
14
         Annick M. Persinger
15       apersinger@tzlegal.com
         1970 Broadway, Suite 1070
16       Oakland, CA 94612
         Telephone: (510) 254-6808
17       Facsimile: (202) 973-0950
18
         Hassan A. Zavareei
19       hzavareei@tzlegal.com
         Andrea Gold (Pro Hac Vice Pending)
20       agold@tzlegal.com
         1828 L Street NW, Suite 1000
21       Washington, D.C. 20036
22       Telephone: (202) 973-0900
         Facsimile: (202) 973-0950
23
     SHAMIS & GENTILE, P.A.
24
     By: /s/ Andrew J. Shamis
25       Andrew J. Shamis (Pro Hac Vice Pending)
26       ashamis@shamisgentile.com

27

28
                                                    21
                                     STIPULATED PROTECTIVE ORDER
                                        Case No. 2:19-cv-1935-JAM-DB
 1       15 NE 1st Avenue, Suite 1205
         Miami, FL 33132
 2       Telephone: (305) 479-2299
 3
     EDELSBERG LAW, PA
 4
     By: /s/ Scott Edelsberg
 5       Scott Edelsberg (Pro Hac Vice Pending)
         scott@edelsberglaw.com
 6       1949 Biscayne Blvd #607
 7       Aventura, FL 33180
         Telephone: (305) 975-3320
 8
         Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  22
                                    STIPULATED PROTECTIVE ORDER
                                       Case No. 2:19-cv-1935-JAM-DB
 1                                                  ORDER

 2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.

 3          IT IS FURTHER ORDERED THAT:

 4          1. Requests to seal documents shall be made by motion before the same judge who will

 5   decide the matter related to that request to seal.

 6          2. The designation of documents (including transcripts of testimony) as confidential

 7   pursuant to this order does not automatically entitle the parties to file such a document with the

 8   court under seal. Parties are advised that any request to seal documents in this district is governed

 9   by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a

10   written order of the court after a specific request to seal has been made. L.R. 141(a). However, a

11   mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires

12   that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,

13   the requested duration, the identity, by name or category, of persons to be permitted access to the

14   document, and all relevant information.” L.R. 141(b).

15          3. A request to seal material must normally meet the high threshold of showing that

16   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

17   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

18   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016);

19   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
20          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of

21   certain documents, at any court hearing or trial – such determinations will only be made by the

22   court at the hearing or trial, or upon an appropriate motion.

23          5. With respect to motions regarding any disputes concerning this protective order which

24   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local

25   Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex

26   parte basis or on shortened time.

27   ////

28   ////
                                                          23
                                         STIPULATED PROTECTIVE ORDER
                                            Case No. 2:19-cv-1935-JAM-DB
 1          6. The parties may not modify the terms of this Protective Order without the court’s

 2   approval. If the parties agree to a potential modification, they shall submit a stipulation and

 3   proposed order for the court’s consideration.

 4          7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement

 5   of the terms of this Protective Order after the action is terminated.

 6          8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

 7   hereby DISAPPROVED.

 8   DATED: March 12, 2020                           /s/ DEBORAH BARNES
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        24
                                        STIPULATED PROTECTIVE ORDER
                                           Case No. 2:19-cv-1935-JAM-DB
 1
                                                 EXHIBIT A
 2
                                   UNITED STATES DISTRICT COURT
 3
                                   EASTERN DISTRICT OF CALIFORNIA
 4

 5    Howard Hoffman,

 6                    Plaintiff,                             Case No. 2:19-cv-1935-JAM-DB

 7             v.

 8    Jelly Belly Candy Company, Inc.,

 9                    Defendant.

10

11

12                  ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

13

14
              I, ________________________________________________ state that:
15
              1.    My home address is ________________________________________________.
16
              2.    My present employer is ________________________________________ and my
17
     present work address is __________________________________________________________.
18
              3.    My present title, occupation or job description is __________________________
19
     _____________________________________________________________________________.
20
              4.    I have read and understand the provisions of the Stipulated Protective Order
21
     entered in this action and will comply with the provisions of the Stipulated Protective Order. I
22
     consent to be subject to the jurisdiction of this Court for enforcement of this Stipulated Protective
23
     Order.
24
              5.    I will hold in confidence and not disclose to anyone not qualified under the
25
     Stipulated Protective Order any “HIGHLY CONFIDENTIAL” or “CONFIDENTIAL”
26
     information, or any summaries, abstracts or indices of any “HIGHLY CONFIDENTIAL” or
27
     “CONFIDENTIAL” information, that is disclosed to me or that I prepare.
28
                                                        25
                                       STIPULATED PROTECTIVE ORDER
                                          Case No. 2:19-cv-1935-JAM-DB
 1          6.      Upon conclusion of the above-captioned litigation, including any appeal(s), I will

 2   destroy or return to outside counsel for the party for whom I was employed, retained, or acted as

 3   a witness, all “HIGHLY CONFIDENTIAL” or “CONFIDENTIAL” information – and any

 4   summaries, abstracts and indices thereof, and documents or materials that I received or prepared

 5   relating thereto – in my possession.

 6

 7          I declare under penalty of perjury under the laws of the United States of America that the

 8   foregoing is true and correct.

 9

10   Dated: ____________________                  _____________________________________

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      26
                                       STIPULATED PROTECTIVE ORDER
                                          Case No. 2:19-cv-1935-JAM-DB
